UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2335


R. FRANCIS DIPRETE,

                    Plaintiff - Appellant,

             v.

950 FAIRVIEW STREET, LLC; MICHAEL STRAMIELLO; MICHAEL
COSOLA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:15-cv-00034-JPJ-PMS)


Submitted: April 28, 2017                                         Decided: May 22, 2017


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


R. Francis DiPrete, Appellant Pro Se. Robert Tayloe Copeland, COPELAND & BIEGER,
PC, Abingdon, Virginia; Robert Lucas Hobbs, ELLIOTT, LAWSON & MINOR, PC,
Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       R. Francis DiPrete seeks to appeal the district court’s order granting summary

judgment to Michael Cosola, one of the three Defendants to DiPrete’s complaint; the action

remains pending as to the other two Defendants. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order DiPrete seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d 694, 696 (4th

Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2